Douglas, J.,
dissenting. I can not assent to the opinion of the Court, because it appears to me to be against both the letter of the law and the current o-f our decisions. The opinion concedes that if the husband had written nothing, even if he had received ample compensation for his verbal assent, the assignment would have been void. Why? Because the Constitution requires the written assent of the husband. In this case he has written as near nothing as he well could, and has written absolutely nothing that can be construed into an express assent. He can not be considered a party to the assignment, because he expressly and in terms limits his sig*56nature to. that of a witness, and it would be a very dangerous doctrine to bold that a mere witness can be construed into a party to a contract in wbicli his name is not even mentioned. But it is said that his signature as a witness is written, and it must be held as an implied assent because he is presumed to know that the law required his written assent. I may be too conservative, but I fear that we have already carried tire docrine of implications, waivers and presumptions too far in this State. Any one goes far enough in itself, and when an implication requires a presumption to support it, I am disposed to stop. It is very easy to comply with the Constitution. Instead of writing the one word “witness,” a word in itself of the strictest limitation, the husband could just as easily have written the words “I assent” or “consent” or “agree” or “concur” or some word of similar meaning. He might have at least omitted the qualifying word “witness.” It is a common practice for men to witness papers of the contents of which they are ignorant, or have only the most general idea. Even when witnesses are required by law, I understand' that they are witnesses merely to tire execution of the paper, and not to its contents or legal effect. It is true a witness may be shown to have known what was in the paper, and if so, may be equitably estopped under certain circumstances from denying its truth. But there is no. estoppel in this case, because the husband is not asserting any claim by himself or others, and his act could not estop the wife. The wife in such a case can not be estopped even by her own act, as this would completely nullify the constitutional provision. What good would it do to declare an act invalid, and then estop the wife from asserting its. invalidity ? This Court has repeatedly said that this -requirement was for the protection of the wife against the wiles and insidious arts of *57others. Ferguson v. Kinsland, 93 N. C., 337, 339; Green v. Bennett, 120 N. C., 394; Slocomb v. Ray, 123 N. C., 571, 573.
I do not think that the cases cited in the opinion of the Court sustain its decision, as in all those cases the husband was a party to the contract, and not a witness. In Farthing v. Shields, 106 N. C., 289, and Jones v. Craigmiles, 114 N. C., 613, this Court held a note, though signed by both husband and wife, did not bind the latter. The case of Sultan v. Bates, 117 N. C., 94, decided by a divided Court, goes further than any case I can find in our Reports, and yet that case is expressly decided upon the ground that the husband expressly guaranteed in writing the payment of the wife’s debt. This Court.said, on p. 99: “Consent is embraced in the idea of guarantee. The promise that he will make good his wife’s agreement,pay her obligations if she does not, can carry with it no other idea than that he desires and expects her to pay out of her own property her debts, and not cause loss to him as her guarantor for her failure.” Nowhere can I find in that case any foundation for the opinion of the Court in the ease at bar, and yet it is cited to sustain an implied assent, founded upon a presumption to a contract m which the gross inadequacy of consideration is itself suggestive of fraud.